The Court, by
Whitman, C. J.,
orally.
When an execution is levied on lands, every thing required by statute to pass the property, must appear by the return of the officer to have been done, or there can be no valid title acquired by the creditor. Williams v. Amory, 14 Mass. *26820; Allen v. Thayer, 17 Mass. 299; Litchfield v. Cudworth, 15 Pick. 23; Maine Rev. Stat. c. 94, § 24. It must appear by the record that the creditor acquired a title or he has none. No title can come by parol, by means of a levy, than by a parol deed. Gorham v. Blazo, 2 Greenl. 232, where the requisites are stated. They recognize the principle that a levy may be waived at any time before delivery of seizin. Banister v. Higginson, 3 Shepl. 73; Munroe v. Reding, ib. 153; 18 Maine, 405.
The return of the officer must show, that he delivered seizin and possession of the land appraised, to the creditor or his attorney, or no title will pass to the creditor. This is one of the essential particulars required by the Rev. Stat. c. 94, § 24, to be returned by an officer, also § 17, 18, 21, 22. Darling v. Rollins, 18 Maine, 405; Pope v. Cutler, 22 Maine, 108. Both the last cited cases are in point and decisive.

Judgment on the default.